Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/01/2022.
Response to Amendment
 Amendments to claims 6-7 submitted on 08/04/2022 are hereby entered and examined on merits.
Drawings
The drawings submitted on 01/27/2022 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "8" have both been used to designate the same part/element in Figs 1 and 2 (Note: it appears that “6” and “8” may have been switched).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings submitted on 01/27/2022 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both steel hooks and spring (see annotated figure below of Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Annotated Fig. 2

    PNG
    media_image1.png
    449
    1089
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6, in lines 6-7 recites in part: “four hollow cylindrical legs, each directly attached to the center steel hook with a leg steel hook”. However, referring to drawings submitted on 01/27/2022, Fig 1 shows four hollow cylindrical legs 6 direct attached to center steel hook (2) using tension springs (4), and not using leg steel hook. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, which recites in lines 9-11: “wherein a first state, the isolation plate is centered on the base plate; wherein a second state the isolation plate is displaced to a corner of the base plate during a seismic event” and also recites in lines 21-23: “wherein a first state, the isolation plate is centered on the base plate; wherein a second state the isolation plate is displaced to a corner of the base plate during a seismic event”, above two sets of limitations appear to be duplicate.  Correction is required.
Regarding Claim 7, which recites in lines 3-4: “wherein the roller ball transfer bearings move freely and without limitation on the base plate and are not limited by the four hollow cylindrical legs”, Examiner submits that the base plate 1 appears to set the physical boundary or limitation to the movement space for the roller ball transfer bearings 8 therein, and each roller ball transfer bearing 8 moves together alongside corresponding hollow cylindrical leg 6, and that the hollow cylindrical leg 6 would be closer than the corresponding roller ball transfer bearing 8 to the edge of the base plate 1 (which implies that movement of bearing 8 is at least partially limited by hollow leg 6). Thus, it is unclear and indefinite as to how the following limitation is achieved: “wherein the roller ball transfer bearings move freely and without limitation on the base plate and are not limited by the four hollow cylindrical legs”.
Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6 submitted on 01/27/2022 recites in line 6: “four hollow cylindrical legs, each joined to the center steel hook with a leg steel hook”.
Meanwhile, Claim 6 amended and submitted on 08/04/2022 recites in lines 6-8 as follow:
    PNG
    media_image2.png
    121
    813
    media_image2.png
    Greyscale

However, in above feature, “such that each of the four hollow cylindrical legs” are not properly underlined, see MPEP 714 for details.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2006342884A, hereinafter referred to as “Kimura”) in view of 
(Moreno US 20170350152, hereinafter referred to as “Moreno”), and in further view of 
Atsushi (JP2007239990A, hereinafter referred to as “Atsushi”), and in further view of Yu (KR101971504B1, hereinafter referred to as “Yu”). 

Regarding claim 6, Kimura discloses a seismic isolation device, configured to protect equipment during movements (English translation copy, description section in page 1, lines 1-3: seismic isolation device, protect precision machinery during earthquake); the seismic isolation device (Fig. 26, ball type seismic isolation device; Fig. 29 spring-type seismic isolation device; Fig. 45, seismic isolation device sits on ground 119)  comprising: a base plate (Figs 2, 3, fixed base 11), planar between outer edges, (Figs 2-3, fixed base 11 is planar between outer edges) joined to a ground surface ([0011] teaches seismic isolation devices with fixed base sits on ground); a center steel hook (see annotated figure A below), joined to a center of the base plate (see annotated figure A below); a pair of steel rings (see annotated figure A below), joined to the center steel hook (see annotated figure A below); four hollow cylindrical legs (Figs 29-31, four hollow cylindrical legs 110 surrounding four balls 107), each directly attached to the center steel hook with a leg steel hook (Fig. 29, each leg 110 joined to center hook with steel hook and a spring) such that each of the four hollow cylindrical legs moves toward each of the edges of the base (Figs 4 and 13, at least the top part/half of each hollow leg 110 is movable towards edge of the base 11). wherein a first state, the isolation plate is centered on the base plate (Figs 2 and 3, base isolation table 12 is centered on the base plate 11); wherein a second state the isolation plate is displaced to a corner of the based plate during a seismic event (Fig. 13: some of the figures thereof appear to be during seismic event, in which isolation table 12/isolation plate is displaced to a corner of the base plate 11). an isolation plate (Figs 2 and 3, base isolation table 12, Fig. 31,  base isolation table 109), joined at the bottom to the four hollow cylindrical legs (Fig. 31, 109 joined at bottom to four hollow cylindrical legs, one at each corner, see also Fig. 30 showing cylindrical hollow leg surrounding each ball 107) permitting the isolation plate to move in all planar directions on the base plate (Fig. 13:  each isolation plate 12 is allowed to move in all planar directions due to the presence of the elastic spring 14, ball bearing 13, and the separate halves of top and bottom for hollow legs); four tension springs or viscous dampers (Figs 1 and 2, four springs 14), attached to at least one leg steel hook (annotated figure C below, and see Atsushi discussions below) and at least one of the pair of steel rings (Fig. 29 and annotated figure C below, and see Atsushi discussions below); at least two tension springs or viscous dampers (Figs 2-4, at least two springs 14), attached to at least two edges of the isolation plate (Fig. 12: springs 111 can be arranged along the outside edges towards any corner of the plate due to leg and ball being not in the way, same for Fig. 43) spring 14 attached to base isolation table 12, see annotated figure B below) with at least two plate steel hooks (see annotated figure B below and Fig. 2, and see Atsushi discussions below); at least two base plate steel hooks (see annotated figure B below and Fig. 2, and see Atsushi discussions below), attached to the base plate (see annotated figure B below) and the at least two viscous dampers (Figs 2-4, 2 springs 14); wherein a first state, the isolation plate is centered on the base plate (Figs 2 and 3, base isolation table 12 is centered on the base plate 11); wherein a second state the isolation plate is displaced to a corner of the based plate during a seismic event (Fig. 13: some of the figures thereof appear to be during seismic event, in which isolation table 12/isolation plate is displaced to a corner of the base plate 11). 
However, Kimura fails to disclose at least two tension springs or viscous dampers, attached to at least two corners of the isolation plate, ….. wherein equipment it attached to the isolation plate to protect the equipment during seismic movements.
However, Yu teaches at least two tension springs or viscous dampers, attached to at least two corners of the isolation plate (Figs 1, 3 and 10: springs/dampers 400 are at four corners of isolation plate / lower bracket 200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura by Yu based on the rationale that Yu teaches of having spring tension adjusting bolt 442 disposed at each corner at upper bracket 100 as shown in figs 1, 7 and 10, which facilitates tension adjustment to the tension spring (400), thereby reducing stress to the spring and longevity. As a result, the setup of springs alongside tension adjusting bolt 442 at corners of the isolation plate (100) of Yu can be used to modify arrangement of springs along outer edges of isolation plate of Kimura. 
Meanwhile, Moreno teaches wherein equipment it attached to the isolation plate to protect the equipment during seismic movements (Moreno describes a seismic isolation system comprising a load-bearing surface for supporting isolated and protected payload: [0031] lines 1-9: payload (protected equipment)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Moreno to Kimura based on the rationale that Kimura fails to sufficiently explain and describe the details for the necessary configuration between the protected equipment/payload and various embodiments of seismic isolation device.  
Meanwhile, Moreno being analogous art and teach extensive information in [0031], [0034], [0052], [0058], [0061], [0064] regarding the handling of the payload/equipment with respect to seismic isolation device. Therefore, it is logical for one having ordinary skill in the art to seek adequate information regarding the structural configuration of the protected/isolated payload/equipment with respect to the seismic isolation device and its isolation plate from Moreno. 
Kimura and Moreno, singularly or in combination, fail to disclose or teach hooks and rings made of steel, i.e. steel hooks and steel rings. 
However, Atsushi teaches steel hooks and steel rings (Fig. 7, steel hook bar 1502, steel rod ring 1102) for seismic isolation device (abstract, English translation, line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Atsushi to Kimura based on the rationale that Kimura fails to disclose of the material composition of the hooks and rings, therefore, it would be logical for one having ordinary skill in the art to seek adequate information regarding material choice for fabricating the hooks and rings to attach the springs for the seismic isolation device. Meanwhile, Atushi being analogous art and teaches sufficient material information for the hooks and rings for the seismic isolation device, would thereby be adopted.
Annotated Figure A of Fig. 29 of Kimura

    PNG
    media_image3.png
    420
    625
    media_image3.png
    Greyscale


Annotated Figure B of Fig. 4 of Kimura

    PNG
    media_image4.png
    417
    736
    media_image4.png
    Greyscale

Annotated Figure C of Fig. 29 of Kimura

    PNG
    media_image5.png
    364
    529
    media_image5.png
    Greyscale

Regarding claim 7, Kimura discloses further comprising roller ball transfer bearings (Figs 2 and 3, balls 13) arranged in each of the four hollow cylindrical legs (Fig. 30, balls 107 surrounded by four hollow legs shown also in Fig. 31); wherein the roller ball transfer bearings move freely and without limitation on the base plate and are not limited by the four hollow cylindrical legs (Figs 4 and 13: spring 14 being elastic and freely moveable, and the top half of hollow leg being freely moveable, and the ball 13 being also moveable, thus movement of the ball 13 is achieved without limitation on the base plate 11, and not limited by at least top portion of hollow legs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guen (KR101941905B1) discloses a seismic isolation device.
Hashiba (JP 2006118288) discloses a base earthquake isolation structure. 
The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632